Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 11/23/2020. Claims 1-20 are allowed.

Reasons for Allowance
2.	The claimed invention in view of the instant specification discloses a method, a system and a program product for deduplication for application specific file types in an information processing system. The detailed implementation indicates: (1) An apparatus comprising: at least one processing device comprising a processor coupled to a memory, the at least one processing device being configured: to obtain a file; (2) To determine a type of the file; (3) To determine a structure of the file based at least in part on the determined type of the file; (4) To identify at least one location in the file based at least in part on the determined structure; (5) To divide the file at the identified at least one location into a plurality of chunks; and (6) To provide the plurality of chunks to a block deduplication module of a storage system, the block deduplication module configured to perform a deduplication process based at least in part on the plurality of chunks..
	
 3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


~TBD~


Hung Le
01/26/2021

/HUNG D LE/Primary Examiner, Art Unit 2161